Citation Nr: 0511477	
Decision Date: 04/22/05    Archive Date: 05/03/05	

DOCKET NO.  03-26 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for psychophysiologic 
musculoskeletal reaction, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to special monthly pension based on a need 
for regular aid and attendance of another or at the 
housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  The veteran's service-connected psychophysiologic 
musculoskeletal reaction is currently manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self care, and 
conversation normal), due to such symptoms as depressed mood 
and restricted affect; the veteran's memory is generally 
intact and he does not have circumstantial, circumlocutory, 
or stereotype speech, panic attacks, difficulty in 
understanding complex commands, and his judgment is fair to 
good.

2.  The veteran's disabilities include psychophysiologic 
musculoskeletal reaction, rated 30 percent disabling; 
arthritis, rated 10 percent disabling; spinal disc condition, 
rated 20 percent disabling; a back disorder, including 
herniated disc at L4-5, rated 40 percent disabling; tinnitus, 
rated 10 percent disabling; sinus disability, rated 10 
percent disabling; headaches, rated 10 percent disabling; 
hypertension with mild hypertensive cardiovascular disease, 
rated 30 percent disabling; varicosities of the right leg, 
rated 10 percent disabling; and other disabilities rated less 
than 10 percent disabling. 

3.  The veteran is not blind, or so nearly blind, as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; is not a patient in a nursing home because of mental or 
physical incapacity; and has not established a factual need 
for aid and attendance.

4.  The veteran can walk unassisted and is able to feed, 
bathe, and clothe himself; he does not require care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.

5.  The veteran does not have any disability that is rated as 
100 percent disabling and he is not bedridden, or 
substantially confined to his home or immediate premises by 
reason of permanent disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent, but not greater, 
evaluation for psychophysiologic musculoskeletal reaction 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, Part 4, Diagnostic 
Code 9434 (2004). 

2.  The criteria for entitlement to special monthly pension 
based on the need for regular aid and attendance or by reason 
of being housebound have not been met.  38 U.S.C.A. §§ 1502, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.351, 
3.352 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

In this case, service connection was granted for 
psychophysiologic back pain in February 1977, and a 
noncompensable disability evaluation was assigned from 
October 1976.  The Board granted a 10 percent rating in April 
1981, and the RO assigned an effective date of August 1979 
for the 10 percent evaluation.  The rating was later reduced 
to a noncompensable level effective from March 1982.  A 10 
percent rating was assigned in September 1991, effective from 
March 1991, and has remained in effect to the present.  The 
veteran has appealed the continuation of the current 
disability evaluation.

The veteran's service-connected psychophysiologic 
musculoskeletal reaction is evaluated under the General 
Rating Formula for Mental Disorders of the Rating Schedule.  
This provides that a 10 percent evaluation will be assigned 
where there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
inability to perform occupational tasks only during periods 
of significant stress, or where symptoms are controlled by 
continuous medication.  A 30 percent evaluation will be 
assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactory, with routine behavior, 
self care, and conversation normal), due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation will be assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotype speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The reports of VA psychiatric examinations conducted in July 
2002 and January 2004 reflect that the veteran did not 
receive ongoing mental health care and had not had any 
history of hospitalization specifically for psychiatric 
reasons.  On mental status evaluation the veteran had a 
depressed mood and while his affect was pleasant during the 
latter exam, it was restricted in the earlier exam.  There 
was no evidence of suicidal or violent ideation.  There were 
no hallucinations or delusions and the veteran's memory was 
generally intact.  He was oriented to person, place, and 
time.  While his judgment was thought to be equivocal during 
the earlier exam, it appeared to be fair to good during the 
later exam.  His insight was equivocal.  The impressions 
included pain disorder associated with both psychological 
factors and a general medical condition.  The veteran's 
global assessment of functioning (GAF) was indicated to be 
50.

The Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition (DSM IV) reflects that a GAF score of 41 to 50 
indicates serious symptoms or any serious impairment in 
social, occupational, or school functioning. 

With consideration that on the earlier examination the 
veteran's affect was restricted and his judgment was 
equivocal, while on the latter examination his judgment was 
good and affect was pleasant, and with consideration of the 
GAF of 50, the Board concludes that the evidence is in 
equipoise with respect to whether or not the veteran's 
service-connected psychiatric disability more nearly 
approximates the criteria for a 30 percent evaluation under 
Diagnostic Code 9434.  In resolving all doubt in the 
veteran's behalf, a 30 percent evaluation is warranted.  

However, a preponderance of the evidence is against an 
evaluation greater than 30 percent.  The veteran is generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal.  He does not have impaired memory.  
Neither does he have disturbances of motivation and mood or 
panic attacks.  While some deficit in judgment and abstract 
thinking was noted, with consideration that the veteran did 
not have such deficits in January 2004, and does not meet the 
other criteria for an evaluation greater than 30 percent, a 
preponderance of the evidence is against an evaluation 
greater than the 30 percent granted herein. 

II.  Special Monthly Pension

Increased pension is payable to a veteran by reason of need 
for aid and attendance or being housebound.  38 C.F.R. 
§ 3.351(a)(1) (2004).

Need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  An individual will be considered in need 
of regular aid and attendance if he:  (1) Is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. 
§ 3.351(b)(c) (2004).

The following will be accorded consideration in determining 
the need for regular aid and attendance.  Inability of a 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of a 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the client from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  For purposes of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires the claimant remain in 
bed.  38 C.F.R. § 3.352(a) (2004).  

It is not required that all of the enumerated disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular functions, which the veteran is unable 
to perform, should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirements for personal assistance from others.  
Id.; see Turco v. Brown, 9 Vet. App. 222 (1996).

There is no competent medical evidence of record indicating 
that the veteran currently is blind or so nearly blind as to 
meet the criteria set forth in 38 C.F.R. § 3.352(a).  The 
reports of VA examinations conducted in July 2002 and January 
2004 reflect that the veteran is able to see.  He wore 
glasses, but no other visual difficulties were noted.  It is 
neither asserted nor shown that the veteran experiences loss 
of vision in both eyes that would meet the criteria of being 
blind or so nearly blind as set forth in 38 C.F.R. 
§ 3.352(a).

Neither is the veteran a patient in a nursing home because of 
mental or physical incapacity.  Further, a review of all the 
medical evidence, including treatment records and VA 
examination reports, dated in July 2002 and January 2004, 
overwhelmingly indicate that the veteran does not require aid 
and attendance as a result of inability to dress or undress 
himself or keep himself ordinarily clean and presentable.  
Neither does he require the adjustment of any prosthetic or 
orthopedic appliance.  Further, it is not demonstrated that 
he is unable to feed himself through loss of coordination or 
weakness, nor is he unable to attend to the wants of nature.  
Nor does any of the evidence indicate that the veteran is 
bedridden.  Rather, the evidence indicates that the veteran 
is able to dress and feed himself, and that he is fairly 
independent in his activities of daily living.  The evidence 
indicates that he is not bedridden and that he is able to 
attend to the wants of nature.  He also reports that he is 
able to drive his vehicle.

With consideration that there is competent medical evidence 
indicating that the veteran is able to conduct his daily 
affairs on an independent basis, and no competent medical 
evidence indicating that he has ever been unable to do so, a 
preponderance f the evidence is against a finding that the 
veteran requires the regular assistance of another person to 
protect himself from the hazards of every day living.  On the 
basis of the above analysis, a preponderance of the evidence 
is against a finding that the veteran is helpless or so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1502 (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2004); Turco.

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and is not in need of 
regular aid and attendance shall be prescribed in 38 U.S.C.A. 
§ 1521(c) if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability under Section 4.17 of the third chapter):  
(1)  Has additional disability or disabilities independently 
ratable as 60 percent or more, separate and distinct from a 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities that result in confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d) (2004).

The veteran's disabilities include psychophysiologic 
musculoskeletal reaction, evaluated as 30 percent disabling; 
arthritis, evaluated as 10 percent disabling; spinal disc 
condition, evaluated as 20 percent disabling; a back 
disorder, including herniated disc at L4-5, evaluated as 40 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; sinus disability, evaluated as 10 percent 
disabling; headaches, evaluated as 10 percent disabling; 
hypertension with mild hypertensive cardiovascular disease, 
evaluated as 30 percent disabling; and varicosities of the 
right leg, evaluated as 10 percent disabling.  He also has 
other disabilities that have been considered less than 10 
percent disabling.

VA treatment records, as well as the reports of July 2002 and 
January 2004 VA examinations, do not reflect that the veteran 
is actually confined to his home.  The evidence reflects that 
the veteran usually uses a wheelchair, but is able to walk 
without the assistance of any device for a short distance and 
is able to operate his motor vehicle.  In the absence of any 
evidence indicating that the veteran has a single disability 
warranting a 100 percent evaluation, and evidence in support 
of a finding that none of the disabiities are of a severity 
to warrant a 100 percent evaluation, a preponderance of the 
evidence is against the assignment of a 100 percent 
evaluation for any single disability.

The veteran in this case does not meet the criteria for being 
housebound since he does not have a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities, and since he is not substantially 
confined to his dwelling or immediate premises.  The veteran 
has offered testimony during a personal hearing at the RO in 
January 2004, but his testimony does not contradict the 
findings set forth on the VA examination reports referred to 
above.  On the basis of the above analysis with respect to 
the evaluation assigned for each of the veteran's 
disabilities, and competent medical evidence reflecting that 
he is physically able to depart his premises, a preponderance 
of the evidence is against a finding that the veteran is 
permanently housebound.  38 U.S.C.A. § 1502 (West 2002); 
38 C.F.R. § 3.351 (2004).  

III.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).  

The United States Court of Veterans Appeals for Veterans 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), has held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran's claim was received in January 2002.  He was 
provided a VCAA notice in May 2002, and his claim was 
adjudicated in September 2002.  

The Pelegrini court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1)  Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The May 2002 letter to the veteran informed him of 
information and evidence necessary to substantiate his claim, 
as well as the information and evidence that VA would seek to 
provide and the information and evidence that the claimant 
was expected to provide.  He was also informed that he should 
submit the information describing the additional evidence or 
the evidence itself, effectively telling him that he should 
provide any evidence in his possession that pertained to the 
claim.  The July 2003 statement of the case also informed the 
veteran of the governing laws and regulations as well as the 
evidence upon which the decision was made, and provided the 
veteran with VCAA implementing regulations.

Here, the Board finds that the veteran was properly provided 
the VCAA notice, and that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He has indicated 
that no private treatment records exist.  He has reported 
that he receives his only treatment at the VA.  VA treatment 
records have been obtained.  The veteran has been afforded a 
personal hearing and multiple VA examinations.

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 38 
U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for the appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, each of the four 
content requirements of a VCAA notice has been fully 
satisfied.  

With respect to the VA's duty to assist, as noted above, the 
RO has properly obtained all VA treatment records identified 
by the appellant.  The veteran has been afforded multiple VA 
examinations and a personal hearing.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, where such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefits flowing to the veteran are 
to be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  Therefore, 
he will not be prejudiced as a result of the Board proceeding 
to the merits of the claim.


ORDER

An increased rating of 30 percent, but not greater, for 
psychophysiologic musculoskeletal reaction is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


